Case 18-10864-1-rel     Doc 34     Filed 10/30/18 Entered 10/30/18 10:57:44             Desc Main
                                   Document     Page 1 of 3


   UNITED STATES BANKRUPTCY COURT
   NORTHERN DISTRICT OF NEW YORK
   ________________________________________________________________________
   In Re:                                    Case No. 18-10864
                                             Chapter 13
          DAVID B. BRITTON and
          CHRISTINA LOCICERO-BRITTON,
                                 Debtors.
                                                    MOTION TO STRIP
                                                    WHOLLY UNSECURED
                                                    LIEN
   ________________________________________________________________________

          DAVID B. BRITTON and CHRISTINA LOCICERO-BRITTON, debtors, by

   their attorney, Michael J. Toomey, Esq., as and for a Motion to strip the second mortgage

   of Trinity Financial Services, LLC, state as follows:

          1.      This application is made in support of the request to strip a second, wholly

   unsecured lien and to compel Trinity Financial Services, LLC to provide a satisfaction of

   lien pursuant to In re Pond, 252 F.3d 122 (2001).

          2.      The debtors commenced this Chapter 13 proceeding by filing of their

   petition on May 15, 2018.

          3.      An appraisal of the property, attached hereto and marked as Exhibit “A”

   indicates that the current value of the debtors’ property located at located at 15 Lincoln

   Avenue, Glens Falls, New York, is $170,000.00.

          4.      Claim No. 8 indicates that there is a first mortgage on the property of

   $173,5216.77, a copy of which is attached hereto and marked as Exhibit “B”. Thus, the

   first mortgage exceeds the value of the property. There have been no objections to these

   valuations.

          5.      Claim No. 7 further indicates that there is a second, wholly unsecured,

   second mortgage on the property due and owing to Trinity Financial Services, LLC in the
Case 18-10864-1-rel     Doc 34     Filed 10/30/18 Entered 10/30/18 10:57:44              Desc Main
                                   Document     Page 2 of 3


   amount of $90,295.28, a copy of which is attached hereto and marked as Exhibit “B”. No

   objection to this value has been received.

          6.      The plan filed by the debtors states that the “second mortgage shall be

   stripped” and paid pro rata with the remaining unsecured creditors…” A copy of the Plan

   is attached as Exhibit “C”.

          7.      This Motion is brought pursuant to Layo, 02-CV-445 (Nov. 26, 2003) to

   determine whether an adversary proceeding is required or whether a motion is sufficient

   to strip a wholly unsecured mortgage pursuant to Pond.

          8.      Based upon the developing case law and the lack of response from the

   creditor, it is respectfully submitted that the values offered by the debtors should be

   adopted and based upon that Trinity Financial Services, LLC be compelled to submit a

   duly executed lien release concerning its mortgage and deliver the same to the Chapter 13

   Trustee within ten (10) days following service of an Order upon the defendant to be held

   in escrow by Andrea E. Celli, Esq., Trustee, to be released back to Trinity Financial

   Services, LLC upon dismissal or conversion of debtors’ petition, and only to be release to

   Michael J. Toomey, Esq., attorney for the debtors, for recording upon completion of

   debtors’ Chapter 13 Plan.

          WHEREFORE, the debtors respectfully request an Order stripping the wholly

   unsecured second mortgage and compelling Trinity Financial Services, LLC to submit a

   duly executed lien release concerning its mortgage and deliver the same to the Chapter 13

   Trustee within ten (10) days following service of an Order upon the defendant to be held

   in escrow by Andrea E. Celli, Esq., Trustee, to be released back to Trinity Financial
Case 18-10864-1-rel     Doc 34    Filed 10/30/18 Entered 10/30/18 10:57:44           Desc Main
                                  Document     Page 3 of 3




   Services, LLC upon dismissal or conversion of debtors’ petition, and only to be released

   to Michael J. Toomey, Esq., attorney for debtors, for recording upon completion of

   debtors’ Chapter 13 Plan.


   Dated: October 30, 2018

                                               /s/ Michael J. Toomey
                                               ____________________________________
                                               Michael J. Toomey, Esq.
                                               The Toomey Law Firm, PLLC
                                               One South Western Plaza
                                               P.O. Box 2144
                                               Glens Falls, NY 12801
                                               (518) 743-9000
